
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


THIS AGREEMENT is made on 20 February 2002

B E T W E E N

(1)Coors Brewers Ltd (registered in England No. 26018) whose registered office
is at 137 High Street, Burton upon Trent, Staffordshire, DE14 1JZ (the
"Company") and

(2)Peter Swinburn of The Gate House, Woolton Hill, Newbury, Berks, RG15 9UW (the
"Executive")

        WHEREBY IT IS AGREED as follows:—

1.Definitions

In this Agreement:

"Associated Company"   means a company which is from time to time a subsidiary
or a holding company of the Company or a subsidiary (other than the Company) of
a holding company of the Company. In this definition "subsidiary" and "holding
company" have the same meanings as in Section 736 of the Companies Act 1985, as
originally enacted.
the "Board"
 
means the Board of Directors from time to time of the Company.

2.Term of Appointment

2.1The Executive shall serve the Company as Customer Services and Sales Director
or in such other capacity of a like status as the Company may require unless and
until his employment shall be terminated by the Company giving to the Executive
not less than 24 months notice in writing or by the Executive giving to the
Company not less than 6 months' notice in writing.

2.2The Company may, in its absolute discretion, lawfully terminate the
employment of the Executive at any time by paying to the Executive a sum equal
to his basic salary and the cost to the Company of providing other benefits for
the notice period. For the avoidance of doubt, nothing in this clause 2.2 shall
give rise to any right for the Executive to require the Company so to exercise
its discretion.

2.3The Executive's employment shall in any event terminate on the date on which
the Executive reaches the normal retirement age.

3.Powers and Duties

3.1The Executive shall exercise such powers and perform such duties in relation
to the business of the Company or any Associated Company as may from time to
time be vested in or assigned to him by the Company. The Executive shall comply
with all reasonable and lawful directions from, and all regulations of, the
Company.

3.2The Executive shall report to the Board and shall at all times promptly give
to the Board (in writing if so requested) all information, advice and
explanations as it may reasonably require in connection with matters relating to
his employment or directorship under this Agreement or with the business of the
Company generally.

3.3The Executive, who shall work such hours as may reasonably be required for
the proper performance of his duties, shall devote the whole of his time,
attention and abilities during those hours to carrying out his duties in a
proper, loyal and efficient manner. The Executive shall well and faithfully
serve the Company and the Associated Company and use his utmost interests to
promote the interests thereof.

3.4The Executive shall travel to such places as the Company may from time to
time require.

--------------------------------------------------------------------------------



3.5The Executive's normal place of work shall be in Burton on Trent or at such
other place as the Company may from time to time determine.

4.Salary

4.1The Executive shall be paid monthly on the 16th day of each month (or last
working day prior to the 16th) for his services during that month, at a salary
rate of £172,200 per annum.

4.2The Company shall provide for the Executive an annual cash incentive
opportunity that is based on salary band level and divided into two components:
achievement of Company financial performance goals and achievement of individual
performance goals. The payout for on-target performance will be at 45% of the
Executive's salary (as of the date of completion of the purchase of Carling
Brewers by Coors Brewing Company in 2002 and on January 1 of each year
thereafter). 75% of the payout amount will be based on achieving the Company's
strategic plan (based on EBIT). However, the Executive may receive from 0% to
112.5% of the payout amount, in lieu of the 75%, depending on Company
performance. The remaining 25% will be based on individual performance. However,
the Executive may receive from 0% to 37.5% of the payout amount, in lieu of 25%,
for this individual component, depending on his performance. The Company
reserves the right to discontinue or amend the terms of this annual cash
incentive opportunity at any time and from time to time. The Executive must be
employed by the Company one year after completion of the purchase of Carling
Brewers by Coors Brewing Company in order to receive a payout for 2002.
Thereafter, he must be employed by Company on January 1 of each subsequent year
in order to receive a payout for the previous year. Moreover, the Executive
shall not be entitled to receive a bonus if he is, at the time at which payment
would otherwise be made, under notice of termination of employment or suspended
in terms of clause 16.

4.3The Executive acknowledges that he has no right to receive an annual cash
incentive or bonus and that the Company is under no obligation to operate a
bonus scheme and that he will not acquire such a right, nor shall the Company
come under such an obligation, merely by virtue of having received one or more
bonus payments during the course of his employment.

4.4At least once in each 12 months the Company shall review, but shall not be
obliged to increase, the salary payable under this Agreement.

4.5The Executive shall not be entitled to any other salary or fees as an
ordinary or executive director or employee of the Company or any Associated
Company and the Executive shall, as the Company may direct, either waive his
right to any such salary or fees or account for the same to the Company.

5.Pensions and Life Assurance

5.1The Executive may continue to participate in the Bass Brewers Pension Plan
subject to the trust deed and rules of that scheme as in force from time to time
His contributions to the scheme will be deducted from salary.

5.2A contracting out certificate is in force in respect of the employment under
this Agreement.

6.Car or Car Allowance

6.1The Company shall provide for the Executive (subject to his being qualified
to drive) a motor car suitable for a person of his status, in accordance with
the Company Car Policy as published from time to time, and shall bear or
reimburse all of its costs except fuel costs incurred during holidays outside
the UK. The Executive shall take good care of the car, ensure that the car is at
all times in a proper state and has a current MOT certificate and that the
provisions of any regulations laid down by the Company from time to time as to
the use of motor vehicles and of any policy of

2

--------------------------------------------------------------------------------



insurance are observed, and return the car to the Company's principal office
immediately upon the termination of his employment.

6.2The Company may, at any time, offer to pay an appropriate non pensionable
cash sum by way of car allowance, instead of the provision of a car. If the
Executive accepts such an arrangement, payment of the allowance will be made
with salary in accordance with the time scales set out in clause 4.1.

7.Other Benefits and Stock Options

7.1The Executive shall be entitled to membership of the Company's private health
insurance scheme, subject to the terms of that scheme and of any related policy
of insurance as in force from time to time.

7.2The Executive shall maintain his membership of all professional, trade and
other bodies deemed necessary by the Company or statute for the performance of
his duties hereunder. The Executive shall be entitled to payment by the Company
of up to two subscriptions to recognised professional bodies where such a
professional body is directly related to the Executive's current job or to his
normal professional skills.

7.3The Executive shall be entitled to the payment of one standard domestic
telephone instrument rental at his principal private residence.

7.4The Executive will be eligible to participate in the Adolph Coors Company
Equity Incentive Plan, according to the terms of the Plan. The Executive will be
granted 2,000 stock options in February 2002 (subject to the approval of the
Board of Directors of Adolph Coors Company at its absolute discretion). The
terms of the Plan currently provide that generally one third or 331/3% of each
grant will vest each year and options shall expire 10 years from date of grant.
The grant price is the fair market value of a share (average of high and low
market price at close of day) on the grant date. Additional grants will normally
be made in each February. (The Executive may request a copy of the Plan if
Executive wishes to review all provisions of the Plan and in the event of any
inconsistency between the provisions of the Plan and the summary in this clause,
the provisions of the Plan prevail.)

7.5The Executive shall be entitled to purchase goods or services from the
Company or any Associated Company with the benefit of such discount and
commissions as are from time to time authorised by the Chief Executive Officer
of the Company.

8.Expenses

The Company shall reimburse to the Executive against production of receipts, if
requested, all reasonable travelling, hotel, entertainment and other
out-of-pocket expenses which he may from time to time be authorised to incur in
the execution of his duties hereunder.

9.Holidays

9.1The Executive is entitled to 31 working days of paid annual holiday in every
calendar year, to taken at such times as may be approved by the Chief Executive
Officer of the Company, plus 3 additional days of Christmas Day, Boxing Day and
New Years Day or such other days as the Company declared in their stead.

9.2The Executive may carry over up to 5 days of unused holiday into the
following year with approval of the Chief Executive Officer of the Company,
provided that such days are taken before the end of February in that following
year. Any other holiday not taken in the calendar year of entitlement will be
forfeited.

3

--------------------------------------------------------------------------------



9.3Upon termination the Executive will be entitled to any pay in lieu of holiday
accrued but untaken. However, if upon termination the Executive has taken more
holiday than his accrued holiday entitlement, he will be required to reimburse
the Company in respect of the excess days taken and the Executive hereby
authorises the Company to make deductions in respect of the same from his final
salary payment.

9.4The Company may at its discretion require the Executive to take during his
notice period any holiday entitlement which has accrued by the date of the
termination of his employment but which has not been taken.

10.Confidential Information

For the purposes of this clause 10 "Confidential Information" means, without
limitation:

(i)trade secrets,

(ii)any inventions or improvements which the Executive may from time to time
make or discover in the course of his duties,

(iii)details of suppliers, their services, or customers and the services and
their terms of business,

(iv)prices charged to and terms of business with clients,

(v)marketing plans and sales forecasts,

(vi)any proposals relating to the future of the Company or its business or any
part thereof,

(vii)details of employees and officers and of the remuneration and other
benefits paid to them,

(viii)information relating to business matters, corporate plans, management
systems, finances, marketing or sales of any past, present or future products or
service, processes, inventions, designs, know how, pitch lists, discoveries,
technical specifications and other technical information relating to the
creation, production or supply of any past, present or future products or
service of the Company or any Associated Company, any information given to the
Company or any Associated Company in confidence by clients/customers, suppliers
or other persons and any other information (whether or not recorded in
documentary form, or on computer disk or tape) which is confidential or
commercially sensitive and is not in the public domain, and

(ix)any other information which is notified to the Executive as confidential.



10.2The Executive shall not, either during his employment or at any time
thereafter, except in the proper course of his duties (or as required by law),
use, divulge or disclose, or through any failure to exercise all due care and
diligence, cause or permit to be disclosed, to any person any trade secret or
any other Confidential Information concerning the business or affairs of the
Company or any Associated Company, or any of their clients or customers, which
may have come to his knowledge at any time during his employment by the Company
or any Associated Company. This clause will cease to apply to information which
enters the public domain other than (directly or indirectly) through the fault
of the Executive.

11.Competitive Activities


During the term of this Agreement the Executive shall not (unless otherwise
agreed in writing by the Company) undertake any other business or profession or
be or become an employee or agent of any other firm, company or other person or
assist or have any financial interest in any other business or profession. The
Executive may, however, hold or acquire by way of bona fide investment only
shares or other securities of any company which are listed or dealt in on any
recognised Stock Exchange, unless the Company shall require him not to do so in
any particular

4

--------------------------------------------------------------------------------



case on the ground that such other company is or may be carrying on a business
competing or tending to compete with the business of the Company or any
Associated Company.

12.Post-termination Restrictions

12.1In this clause 12 the following words and phrases shall have the following
meanings:

(i)"Garden Leave" means any period of suspension or exclusion under clause 16
below which ends within one month of the termination of this Agreement.

(ii)"Restricted Business" means those of the businesses of the Company and the
Associated Companies at the Restriction Date with which the Executive was
involved to a material extent at any time during the period of 12 months ending
on the date of the termination of his employment or, if earlier, the
commencement of any period of Garden Leave;

(iii)"Restricted Customer" means any firm, company or other person who at any
time during the period of 12 months ending on the Restriction Date, was a
customer of or in the habit of dealing with the Company or any Associated
Company and with whom the Executive dealt to a material extent or for whom or
which the Executive was responsible on behalf of the Company or any Associated
Company during that period;

(iv)"Restricted Employee" means any person who, at the date of the termination
of the Executive's employment, was employed by the Company or any Associated
Company at Group Resource level or above or was an executive consultant and in
either case with whom the Executive worked during the period of 12 months ending
on the Restriction Date; and

(v)"Restricted Supplier" means any firm, company or other person who at any time
during the period of 12 months ending on the Restriction Date, was a provider or
supplier of goods or services (other than utilities and goods or services
supplied for administrative purposes) to the Company or any Associated Company
but including any individual who provided services to the Company or any
Associated Company by way of a consultancy agreement, and with whom the
Executive dealt to a material extent during that period.

(vi)"Restriction Date" means the earlier of the date of termination of this
Agreement and the start of any period of Garden Leave.

12.2The Executive will not, without the prior written consent of the Board, for
a period of 12 months after the Restriction Date, interfere or endeavour to
interfere with the continuance of the provision of goods or services to the
Company or any Associated Company by any Restricted Supplier.

12.3The Executive will not, without the prior written consent of the Board, for
a period of 12 months after the Restriction Date, offer employment to or
otherwise endeavour to entice away from the Company or any Associated Company
any Restricted Employee.

12.4The Executive will not, without the prior written consent of the Board, for
a period of 12 months after the Restriction Date, be engaged in or concerned in
any capacity in any business concern which is in competition with any Restricted
Business. This clause shall not restrain the Executive from being engaged or
concerned in any business concern in so far as the Executive's duties or work
shall relate solely:—

(a)to geographical areas where the business concern is not in competition with
the Restricted Business; or

5

--------------------------------------------------------------------------------







(b)to services or activities of a kind with which the Executive was not
concerned to a material extent during the period of 12 months ending on the date
of the Restriction Date.



12.5The obligations imposed on the Executive by this clause 12 extend to him
acting not only on his own account but also on behalf of any other firm, company
or other person and shall apply whether he acts directly or indirectly.

13.Return of Property

For the purposes of this clause 13, Property means keys, mobile phone, computer
equipment, all lists of clients or customers, correspondence and all other
documents, papers and records (including, without limitation, any records stored
by electronic means, together with any codes or implements necessary to give
full access to such records), system designs, software designs, software
programmes (in whatever media), presentations, proposals or specifications which
may have been prepared by him or have come into his possession, custody or
control in the course of his employment.

The Executive shall promptly whenever requested by the Company and in any event
upon the termination of his employment deliver up to the Company all Property of
the Company or any Associated Company and the Executive shall not be entitled to
and shall not retain any copies thereof. Title and copyright therein shall vest
in the Company.

14.Directorship

The removal of the Executive from the office of director of the Company or the
failure of the Company in general meeting to re-elect the Executive as a
director of the Company if under the Articles of Association for the time being
of the Company he shall be obliged to retire by rotation or otherwise shall not
terminate his employment under this Agreement. The Executive shall not except
with the consent of the Company during his employment resign his office as a
director of the Company or any Associated Company or do anything which could
cause him to be disqualified from continuing to act as such a director.

15.Sickness

Subject to production, if requested, of medical certificates satisfactory to the
Company, if the Executive is absent from work due to sickness or accident. He
shall receive the full amount of his salary hereunder during the first 6 months
and thereafter he shall receive one half of his salary for up to a further
6 months. Any payments at the end of such periods shall be at the discretion of
the Board. Such remuneration shall include any sums the Company is obliged to
pay to the Executive pursuant to the Social Security Contributions and Benefits
Act 1992 (Statutory Sick Pay). The Company may reduce remuneration during
incapacity by an amount equal to the benefit (excluding any lump sum benefit)
which the Executive would be entitled to claim during such incapacity under the
then current Social Security Acts (whether or not such benefit is claimed by the
Executive).

16.Garden leave and Suspension

16.1The Company shall be under no obligation to vest in or assign to the
Executive any powers or duties or to provide any work for the Executive, and the
Company may at any time or from time to time during any period of notice
(whether given by the Company or the Executive) or in circumstances in which it
reasonably believes that the Executive is guilty of misconduct or in breach of
this Agreement in order that the circumstances giving rise to that belief may be
investigated suspend the Executive from the performance of his duties or exclude
him from any premises of the Company and need not give any reason for so doing.
Salary and benefits will not, subject to clause 16.6, cease to be payable by
reason only of such suspension or exclusion and such suspension or exclusion can
not extend for more than 12 months. During any period of suspension

6

--------------------------------------------------------------------------------



the Executive will continue to be bound by the provisions of this Agreement and
must continue at all times to conduct himself with good faith towards the
Company and not do anything that is harmful to the Company.

16.2The Executive must not during any period of suspension, without the written
consent of the Company go to any premises of the Company or any Associated
Company or contact or deal with any employee, customer, client or supplier of
the Company or any Associated Company.

16.3The Executive must not during any period of suspension directly or
indirectly be employed by or retained by or advise or assist any other person or
entity in any capacity either paid or unpaid.

16.4The Company may require the Executive to resign from office as a director of
the Company or any Associated Company during any period of suspension and the
Executive must resign as soon as reasonably practicable after any such request
is made.

16.5The Executive hereby irrevocably appoints the Company to execute any
instrument and do anything in his name and on his behalf to effect his
resignation as a director if the Executive has failed to resign upon request in
accordance with this clause 16.

16.6The Executive shall, during any period of suspension, remain available to
perform any reasonable duty requested by the Company and to shall co-operate
generally with the Company to ensure a smooth hand over of his duties. Should
the Executive fail to make himself available for work having been requested by
the Company to attend, he shall, notwithstanding any other provision of this
Agreement, forfeit his right to salary and contractual benefits in respect of
such period of non-availability.

16.7The Company may appoint another individual to carry out the duties of the
Executive during any period that he is suspended in accordance with this
clause 16.

16.8At the end of the period of suspension specified in clause 16.1, the Company
may, at its absolute discretion, pay the Executive such sum as would have been
payable by the Company to the Executive as basic salary including the cost to
the Company of providing the other benefits to which the Executive is entitled
under this Agreement in lieu of the balance of any period of notice given by the
Company or the Executive (less any deductions the Company is required by law to
make).

17.Termination of Employment

17.1If the Executive:—

(a)shall be or become incapacitated from any cause whatsoever from efficiently
performing his duties hereunder for a continuous period of at least 365 days or
in aggregate periods in excess of 300 normal working days in any period of 104
weeks; or

(b)becomes a patient for any purpose of any statute relating to mental health;
or

(c)is convicted of any criminal offence (other than a motoring offence for which
no custodial sentence is given to him); or

(d)shall have an order under Section 252 of the Insolvency Act 1986 made in
respect of him or if an interim receiver of his property is appointed under
Section 286 of that Act; or

(e)shall be or become prohibited by law from being a director; or

(f)shall be guilty of gross misconduct (which, for the avoidance of doubt,
includes any conduct which tends to bring the Company or any Associated Company
into disrepute) or shall commit any serious or persistent breach of any of his
obligations to the Company or any Associated Company (whether under this
Agreement or otherwise); or

7

--------------------------------------------------------------------------------



(g)shall refuse or neglect to comply with any lawful orders given to him by the
Company;

then the Company shall be entitled by notice in writing to the Executive to
terminate forthwith (or for (a) above only on the specified date, being at least
6 months from the date of notice) his employment under this Agreement. The
Executive shall have no claim against the Company by reason of such termination.

17.2Any delay or forbearance by the Company in exercising any right of
termination shall not constitute a waiver of it.

17.3Upon termination of this Agreement howsoever arriving, the Executive will
resign without claim for compensation from all offices (including directorships)
held in the Company or any Associated Company and will authorise the Company to
appoint a person to execute any such resignation in his name.

18.Intellectual Property

18.1For the purposes of this clause 18 the following words and phrases shall
have the following meanings:

(i)"Works" means all works, designs, innovations, inventions, improvements,
processes, get-up, trade marks and trade names.

(ii)"Company Works" means all Works authored, originated, conceived, written or
made by the Executive alone or with others (except only those Works which are
authored, originated, conceived, written or made by the Executive wholly outside
the course of his employment).

(iii)"Intellectual Property Rights" means any and all patents, trade marks,
signs and services marks, rights in designs, trade or business names or signs,
copyrights, database rights and topography rights (whether or not any of these
is registered and including applications for registration of any such thing) and
all rights or forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world.

18.2The parties foresee that the Executive may create and make Works, during the
course of his employment and duties with the Company and that all Company Works
shall vest in and be owned by the Company immediately upon their creation. It
shall be part of the Executive's normal duties at all times to:

(i)consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company with which the
Executive is concerned or for which the Executive is responsible might be
improved; and

(ii)promptly disclose to the Company full details of any invention or
improvement which the Executive may from time to time make or discover in the
course of his duties including, without limitation, details of all Company
Works; and

(iii)further the interests of the Company's undertaking with regard thereto

with the intent that subject to the Patents Act 1977, the Company shall be
entitled to the sole and absolute ownership of any such Company Works and to the
exclusive use thereof free of charge and any third party rights.

18.3To the extent such rights do not vest immediately in the Company the
Executive hereby agrees to assign to the Company all of the Executive's right,
title and interest in the Company Works together with all of his right, title
and interest in any and all Intellectual Property Rights which subsist from time
to time in the Company Works.

8

--------------------------------------------------------------------------------



18.4To the extent such rights do not vest immediately in the Company the
Executive hereby assigns to the Company all future copyright in the Company
Works and the parties agree that all such future copyright shall vest in the
Company by operation of law pursuant to section 91 of the Copyright, Designs and
Patents Act 1988.

18.5The Executive hereby irrevocably and unconditionally waives, in favour of
the Company, its licensees and successors-in-title any and all moral rights
conferred on the Executive by Chapter IV of Part I of the Copyright, Designs and
Patents Act 1988 in relation to the Company Works (existing or future) and any
and all other moral rights under any legislation now existing or in future
enacted in any part of the world including, without limitation, the right
conferred by section 77 of that Act to be identified as the author of any of the
Company Works and the right conferred by section 80 of that Act not to have any
such work subjected to derogatory treatment. The Executive shall, at the
Company's request and expense, take all steps that may be necessary or desirable
to the Company to enforce against any third party the Executive's moral rights
in any of the Company Works.

18.6The Executive acknowledges that, for the purpose of the proviso to
section 2(1) of the Registered Designs Act 1949 (as amended), the covenants on
the part of the Executive and the Company will be treated as good consideration
and the Company will be the proprietor of any design which forms part of the
Company Works.

18.7Nothing in this clause 18 shall be construed as restricting the rights of
the Executive or the Company under sections 39 to 43 (inclusive) of the Patents
Act 1977.

18.8The Executive shall not knowingly do anything to imperil the validity of any
patent or protection or any application therefor relating to any of the Company
Works but shall at the cost of the Company render all possible assistance to the
Company both in obtaining and in maintaining such patents or other protection.

18.9The Executive shall not either during the Executive's employment or
thereafter exploit or assist others to exploit any of the Company Works or any
invention or improvement which the Executive may from time to time make or
discover in the course of his duties or (unless the same shall have become
public knowledge) make public or disclose any such Company Works or invention or
improvement or give any information in respect of it except to the Company or as
the Company may direct.

18.10The Executive hereby irrevocably authorises the Company for the purposes of
this clause 18 to make use of his name and to sign and to execute any documents
or do any thing on his behalf (or where permissible to obtain the patent or
other protection in the Company's own name or in that of its nominees in
relation to any of the Company Works).

18.11The Executive shall forthwith and from time to time both during his
employment under this contract and thereafter, at the request and expense of the
Company, do all things and execute all documents necessary or desirable to give
effect to the provisions of this clause 18 including, without limitation, all
things necessary or conducive to obtain letters patent or other protection for
any invention or improvement relating to any of the Company Works in any part of
the world and to vest such letters patent or other protection in the Company or
its nominees.

19.Waiver of Rights

If the Executive's employment is terminated:—

(a)by reason of liquidation of the Company for the purpose of amalgamation or
reconstruction; or

9

--------------------------------------------------------------------------------



(b)as part of any arrangement for the amalgamation of the undertaking of the
Company not including liquidation or the transfer of the whole or part of the
undertaking of the Company to any Group Company; and

the Executive is offered employment of a similar nature with the amalgamated or
reconstructed company on terms not generally less favourable to the Executive
than the terms of this Agreement, the Executive will have no claim against the
Company under this Agreement in respect of that termination.

20.Data Protection

The Executive consents to the Company or any Associated Company holding and
processing both electronically and manually the data it collects which relates
to the Executive for the purposes of the administration and management of its
employees and its business and for compliance with applicable procedures, laws
and regulations. The Executive also consents to the transfer of such personal
information to other offices the Company may have or to an Associated Company or
to other third parties whether or not outside the European Economic Area for
administration purposes and other purposes in connection with the Executive's
employment where it is necessary or desirable for the Company to do so.

21.Communications

Telephone calls made and received by the Executive using the Company's equipment
and use of the Company's e-mail system to send or receive personal
correspondence may be recorded by the Company on its communications systems. Any
recordings made shall at all times remain the property of the Company and, if
necessary, will be used as evidence in the case of disputes with employees or
clients.

22.Notices

Any notice may be given personally to the Executive or to the Secretary of the
Company (as the case may be) or may be posted to the Company (for the attention
of its Secretary) at its registered office for the time being or to the
Executive either at his address given above or at his last known address. Any
such notice sent by post shall be deemed served forty-eight hours after it is
posted and in proving such service it shall be sufficient to prove that the
notice was properly addressed and put in the post.

23.Miscellaneous Matters

23.1For the purpose of the Employment Rights Act 1996 the Executive's continuous
period of employment began on 2nd September, 1974.

23.2The Company's disciplinary rules and procedures, as in force from time to
time, shall apply to the Executive. The Company reserves the right to leave out
any or all of the stages of those rules and procedures where it considers it
appropriate to do so.

23.3If the Executive has a grievance relating to his employment he should first
apply in person to the Chief Executive Officer of the Company. If the matter is
not then settled the Executive should write to the Board of Directors of the
Coors Brewing Company setting out full details of the matter. The decision of
the Board of Directors of the Coors Brewing Company on such matters shall be
final.

23.4There are no collective agreements which directly affect the terms and
conditions set out in this Agreement.

23.5Upon the termination of the Executive's employment (for whatever reason and
howsoever arising) the Executive shall immediately repay all outstanding debts
or loans due to the Company or any

10

--------------------------------------------------------------------------------



Associated Company and the Company is hereby authorised to deduct from any
payment of wages a sum in repayment of all or any part of such debts or loans.

23.6If the Executive is at any time granted options or shares pursuant to a
share option scheme or share scheme of the Company, those options shall be
subject to the rules of that scheme as in force from time to time which rules
shall not form part of the Executive's service contract.

23.7The Executive may be required by the Company at any time to undergo an
appropriate medical examination as determined by a doctor appointed by the
Company.

23.8The Executive will be provided with a copy of the Coors Code of Business
Conduct. The Executive agrees to review the Code and sign an affirmation that he
understands and will comply with its provisions.

24.Other Agreements

The Executive acknowledges and warrants that there are no agreements or
arrangements whether written, oral or implied between the Company or any
Associated Company and the Executive relating to the employment of the Executive
other than those expressly set out in this Agreement and that he is not entering
into this Agreement in reliance on any representation not expressly set out
herein.

25.Governing Law

This Agreement shall be governed by and construed under English law and each of
the parties hereby irrevocably agrees for the exclusive benefit of the Company
that the Courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement.

IN WITNESS whereof this Agreement has been signed by or on behalf of the parties
hereto the day and year first before written.

SIGNED by   ) on behalf of the Company   )
SIGNED by the Executive
 
) as a Deed   ) in the presence of:—   )

Signature of Witness  

--------------------------------------------------------------------------------

   

Name of Witness  

--------------------------------------------------------------------------------

   

Address of Witness  

--------------------------------------------------------------------------------

   

11

--------------------------------------------------------------------------------



CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

1.   Definitions   1
2.
 
Term of Appointment
 
1
3.
 
Powers and Duties
 
1
4.
 
Salary
 
2
5.
 
Pensions and Life Assurance
 
2
6.
 
Car or Car Allowance
 
2
7.
 
Other Benefits
 
3
8.
 
Expenses
 
3
9.
 
Holidays
 
3
10.
 
Confidential Information
 
4
11.
 
Competitive Activities
 
4
12.
 
Post-termination Restrictions
 
5
13.
 
Return of Property
 
6
14.
 
Directorship
 
6
15.
 
Sickness
 
6
16.
 
Garden leave and Suspension
 
6
17.
 
Termination of Employment
 
7
18.
 
Intellectual Property
 
8
19.
 
Waiver of Rights
 
9
20.
 
Data Protection
 
10
21.
 
Communications
 
10
22.
 
Notices
 
10
23.
 
Other Agreements
 
10
24.
 
Governing Law
 
11

12

--------------------------------------------------------------------------------



Coors Brewers Limited

—and—

Peter Swinburn

--------------------------------------------------------------------------------

SERVICE AGREEMENT

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



April 12, 2005   Revision made for Pension Benefit

Peter Swinburn
106 S University Blvd #17
Denver, CO 80209-3232

Dear Peter:

It is with great pleasure we offer you the position of President & CEO, Coors
Brewers Ltd. Details of our offer include the following effective May 1, 2005:

 
  Current

--------------------------------------------------------------------------------

  Offer

--------------------------------------------------------------------------------

  % Increase

--------------------------------------------------------------------------------

  Base Salary   £220,000   £325,000   48 % Bonus Opportunity   55 % 65 % 18 %
Bonus Opportunity £   £121,000   £211,250   75 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total Cash Opportunity   £341,000   £536,250   57 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

•Your responsibilities will include U.K, Europe, Asia and new market
development.

•You will participate in Coors Brewers Ltd (CBL). One hundred percent of your
bonus opportunity will be measured against the performance matrix (volume and
EBIT) for CBL. For 2005, the Company will guarantee your bonus at 100% target
(minimum).

•Stock Option Grant—In addition to the 25,000 options you received on March 15,
2005, you will receive 15,000 options for a total of 40,000 options in 2005. The
grant will be made as soon as administratively possible. As you know we are
redesigning our long-term incentive plan, which will be effective in 2006. You
will participate as a Level 1 (L01) executive.

•Pension Benefit—You will be protected within Section 1 of the existing UK
pension plan, which will be kept in effect at least until you terminate your
employment from the company.

•The Company will be responsible for any expenses related to terminating leases
on your vehicles.

•Airfare expenses for two to three flights for your spouse to accommodate your
relocation back to the U.K. will be covered.

We are excited about the opportunity this creates for Molson Coors Brewing
Company and you!

Sincerely,

Leo Kiely, CEO


Offer Accepted:
 


--------------------------------------------------------------------------------


 
Date:
 


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

